Fill in this information to identify your case:

Debtor ‘l

 

First Narna Middle Nenle Last Name

Debtor 2
(Spouss, if filing) Flrsr blame Miuale Name Last Name

 

United States Elankmplcy Court for the: District of

Case number ` ChE.*Ck if this iS.'
(lt known} '
Cl An amended filing
Cl A supplement showing postpetition chapter 13
income as of the following date:

OfflClal FOl’lTl 106| m
Schedule l: Your lncome 1215

Be as complete and accurate as possib|e. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with youl include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this fom. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Describe Employment

1. Fillin youremployment ' - - ' ' ' ` n . -' `
1 D_ebtor1_ _ _ _ _ . » 1 .Debtor2or'non-lillng spouse

 

 

 

 

 

 

 

information.
if you have more than one job,
attach a separate page with
information about additional Emp|°yme"t status n Emp|°yed m Empl°yed
employersl `Wot employed a Not employed
Inc|ude part-time, seasonal, or
self-employed work. 5 __
Occu at'on
Occupation may include student p l
or homemaker, if it applies.
Emp|oyer’s name
Employer‘s address
Number Street Number Slreet
City State ZlP Code _ City S'late Z|P Code

How long employed there?

m Give Details About lillonthly lncome

 

Estimate monthly income as of the date you file this form. |f you have nothing to report for any iine, write $D in the space. include your non-filing
spouse unless you are separated

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. |f you need more space, attach a separate sheet to this form.

For Debt0r1 For Debtor 2 or
- ` non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). |f not paid monthly, calculate what the monthly wage would be. 2. $ _, g _, $
. 3. Estimate and list monthly overtime pay. 3. +$ “" 0 " + $
4. calculate gross income Add line 2 + line 3. 4. $ " D "' $

 

 

 

 

 

Ochia| Form 106| Schedule l: Your income page 1

Debtor 1 Ql:bj`{‘ LC@ H`M<')"S

Flrst Name Mlddle Name ' test va\e

Copy line 4 here § 4.

j 5. List all payroll deductions:

5a Tax, Medicare, and Sociai Security deductions
5b. Mandatory contributions for retirement plans
5e. Voiuntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

m

Z“'

Caicuiate total monthly take-home pay. Subtract line 6 from line 4.

B. List all other income regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

, Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 5e +5f+ 5g + 5h.

5a.
5b.
50.
5d.
5e.
5f.

5g.
5h.

8a.
8b.

Bc. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

include alimony, spousal support child support, maintenance divorce
settlement and property settlement

Sd. Unemp|oyment compensation
Be_ Sociai Security

8f. Other government assistance that you regularly receive

Bc.

Sd.
Be.

include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (beneflts under the Suppiementai
Nutrition Assistance Program) or housing subsidies

Specify:

 

89. Pension or retirement income

Bh. Other monthly income. Specify:

 

§ 9. Add all other income Add lines 8a + 8b + 8c + Sd + Ee + 8f +Bg + Bh.

§‘lo. Calcuiate monthly income. Add line 7 + line 9.
' Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

Bf.
89.
Bh.

9.

10.

. State lall other regular contributions to the expenses that you list in Schedule J.

Case number mooran

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.' F_ol_' Debtor‘i d n For-Debtor-2 or
$_.;"L'W s
s ~r;)*‘ $
$ “° O“" 5
s " C»“' $
$ »¢.D a $
s "'c'“" $
$ "D"" $
s “"°' $
s "" "“ $
$ "`D" $
$ “"0" $
$ "'O "’ $
s “"° “'
s "770- fill
s i_ILOD s
s 770 $
s 270 $ L = F’ITD

 

 

 

 

include contributions from an unmarried partner, members of your household, your dependents your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify;

 

;12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Sumrnary of Your Assefs and Liabililies and Certain Statisticai information if it applies

5 13. Do you expect an increase or decrease within the year after you file this form?

No.

11.+ $

12.

.J-d..-

lt 720 `

Combined
monthly income

 

Yes. Expiain:

 

 

Olliciai Fom'l 106|

Schedule l: Vour income

page 2

 

Fill iri this information to identify your case:

Debtor 1

 

l=irsl Name Nliddie Narne l_asl Name ChECK if this lSI

Debtor 2
(Spouse, if filingi Fin.;r Name piece Narne test Name

 

El An amended ming

El A supplement showing postpetition chapter 13
expenses as of the following date:

United States Banir.ruptcy Court for the: Districi Of

Case number

lif known) MM f DDi' YYYY

 

 

 

OfflClEti FOl'l'l'l 106J
Schedule J: 'YOl.ll’ E)(pel‘lses 12115

Ele as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
lnfon'nation. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if knownl. Answer every question.

m Describe Your Householcl

1_ is this a joint case?

ibid Go to line 2.

n \res. Does Debtor 2 live in a separate househoid?

 

 

 

 

 

 

 

 

 

 

 

n No _
n Yes_ Debtor 2 musifiie Ofnciai Form 106J-2, Expenses for Separate Household of Debtor 2.
2_ Do you have dependenls? ibm _ _ _
Dependent’s relationship to Deperident’s Does dependent live
Do not list Debtorl and Cl ‘i’es_ Fill out this information for Debw!"l or D¢bf°r? age Wifh ¥Du?
Debtor 2. each dependent__________....__..__..._..
g m No
Do not state the dependents : n
names. Yes
n No
m Yes
Cl No
n \’es
n No
m Yes
' |;l No
m Yes
3_ Do your expenses include % ND
expenses of people other than

__ yearsle and weir dependens° __U \1?_‘:"__ _ __

Estimate Your Ongoing llllonthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

   

such assistance and have included it on Schedule I: Your income (Oi'ficial Form 106|.) Your-expenses
4_ The rental or home ownership expenses for your residence. include first mortgage payments and n n n O'D"…
any rent for the ground or iot. 4_
if not included in line 4:
4a Real estate taxes 4a $ i)
4d_ Property, homeowneifsy or renter’s insurance 4b_ $ a
4c Home maintenance repair, and upkeep expenses 4c_ $ 0
4d_ Homeowner’s association or condominium dues 4d_ $ L`)

thcial Form 106J Schedule J: Your Expenses - page 1

1 ."/ :
Debtor t a"b(¢"l l L~£€ lia-jig Case number rn'knawm

 

 

 

First Narne Mii:tdle Narne l_aswarne
Your expenses
5_ Additiona| mortgage payments for your residence, such as horne equity loans 5.
6_ Utilities:
6a Electn`city, heat, natural gas Ea.
Gb. Water, sewer, garbage collection . 6b
sc. Telephone, cell phone, lnternet, satellite, and cable services 6<:.
ed. Other_ Specify; 6d.
7. Food and housekeeping supplies 7-
B. Childcare and children’s education costs B-
9, C|othing, laundry, and dry cleaning 9.
lo_ Personal care products and services 10_
11_ Medica| and dental expenses 11.

12. Transportation. include gas, maintenance, bus or train fare_

 

Do not include car payments. 12.
13. Entertainment, c|uhs, recreation, newspapers, magazines, and hooks 13.
14. Charitab|e contributions and religious donations 14.

15. lnsumnce.
Do not include insurance deducted from your pay or included in lines 4 or 2l1

15a Life insurance 15a $ §§
tsb_ Health insurance 15b_ $ f 2

15c. Vehicle insurance 15<;_ $ 1 '5’_.00

15d_ Otherinsurance.$pecify: tsd. $ 22

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0

 

17. lnstallment or lease payments:

17a Car payments for Vehicle 1 17a $ ¢]
1Tb. Car payments for Vehicle 2 t'fb. $ §

irc_ Other_Specify: 17<:_ $ 53
17a Other_Speciiy: 1rd_ $ 3

13_ Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule l', Your income (Officia| Form 1061). ts_ $ §§

19_ Other payments you make to support others who do not live with you.
Specify: 19. $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: ¥ourl'ncome,

20a Mortgages on other property 20a $
20b_ Real estate taxes 20o. $
20c_ Property, homeowner’s, or renter's insurance 20<:. $
20d. Maintenance, repair, and upkeep expenses zod. $
20e. Homeowner’s association or condominium dues _ _ _ 20e. $

Ochiai Form 106J Schedule J: Your Expenses page 2

_/
Debtor t ___QM§¢ \` mg l'é(£.f€§ Case number rrrr<nowni

 

Pirst Name Mlddle blame Last Nam€

21. Other. Specify: 21- +$ 0

22. Calculate your monthiy expenses.

§
22a_Addiines4mrougn 21_ 223- $M

22b. Copy line 22 (monthly expenses for Debtor 2}, if any, from OtTicial Form 106J-2 22b.

 

§ ,
22c. Add line 223 and 22b. The result is your monthly expenses 22c. _§ $ g z 3

23_ Calculate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule l. 23a $_-B-l:\-\-_-_

23b. Copy your monthly expenses from line 22c above_ 23b_ __ 5 inv

23c. Subtract your monthly expenses from your monthly inoome. [ i §
The result is your monthly net income 23c. $ '

 

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a moditication to the terms of your mortgage?

-}Qi~o. ____ ___________ _ __ _ __ _____

D Yes. § Explain here:

 

Official Form 106J Schedule J: Your Expenses page 3

